Opinion issued August 25, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00655-CR
———————————
In re robert brett gosnell, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus[1]

 

 
MEMORANDUM OPINION
          Relator,
Robert Brett Gosnell, has filed a pro se petition for writ of mandamus,
complaining that the trial court has failed to rule on his motion for judgment
nunc pro tunc.  
We deny the petition for
writ of mandamus, and we dismiss all outstanding motions as moot. 
PER CURIAM
Panel
consists of  Chief Justice Radack and
Justices Sharp and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Relator:  Robert Brett Gosnell (Pro se) 
            RPI:  State of Texas (Patricia R. Lykos, Harris
County District Attorney) 
            Respondent:  Hon. Vanessa Velasquez, 183rd District Court
of Harris County, Texas